UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 14-1973



In re:   NATHANIEL DANTE RICE,



                Petitioner.



    On Petition for Writ of Mandamus.       (1:02-cr-00153-JAB-1)


Submitted:   January 15, 2015               Decided:   January 20, 2015


Before WILKINSON and NIEMEYER, Circuit Judges, and DAVIS, Senior
Circuit Judge.


Petition denied by unpublished per curiam opinion.


Nathaniel Dante Rice, Petitioner Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Nathaniel Dante Rice petitions for a writ of mandamus,

seeking immediate release from imprisonment after the district

court vacated Rice’s sentence upon his 28 U.S.C. § 2255 (2012)

motion.     Our review of the district court’s docket reveals that

the    district    court   held   a     resentencing    hearing    and    Rice   was

released.     Accordingly, we deny the mandamus petition as moot.

We grant leave to proceed in forma pauperis.                    We dispense with

oral    argument    because      the    facts   and    legal    contentions      are

adequately    presented     in    the    materials     before    this    court   and

argument would not aid the decisional process.



                                                                  PETITION DENIED




                                          2